Title: Bartholomew Dandridge, Jr., to Henry Knox, 9 October 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


        
          Sir,
          Carlisle [Pa.] 9th Octor ’94.
        
        Before the Presidents departure from Philada he requested Mr Hodgdon to prepare & hold in readiness for his use sundry articles such as tents, &c. &c. which wou’d be necessary for him in case he should find it expedient to go into the western counties with the troops. These things were to be got ready by Mr Hodgdon & the President was to let him know from this place whether they should be sent on or not, as should be determin’d upon a nearer view of things.
        Tomorrow the President goes on from this to Wms Port & Fort Cumberland in the potomac—thence to Bedford and he directs me to request you to cause the waggon, tents &c. &c. which Mr Hodgdon has no doubt kept in readiness to be sent on to this place with all possible dispatch, & that you will add to the articles which Mr Hodgdon was desired to prepare such others as you conceive will be absolutely necessary for the Presidents accommodation—more than which he does not wish; & leaves to your judgment what they ought to be—he wishes, however, three single matrasses with Blankets to be among them.
        The President has not yet finally decided whether he will return to Philada to meet Congress, or whether he will proceed with the troops over the Mountains—from every information, however, which he is possess of at present, it does not appear necessary that he shou’d cross the mountain; but shou’d the event prove otherwise it wou’d then be too late for the Articles herein requested to over take him in time, & it is this consideration which induces him to desire you to urge the forwarding them on without delay. The person who is charged with these things must be directed to call on the Qr Master at this place (Colo. Blaine) who will direct him how to proceed from hence. As the Prest will be going, if he proceeds, into the Country of Whiskey he proposes to make use of that liquor for his drink, & presuming that Beef & Bread will be furnished by the Contractors he requires no supply of these articles from you. With due respect, I have the honr to be Sir, &c.
        
          B. Dandridge
        
      